Name: Commission Regulation (EEC) No 2390/87 of 3 August 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/22 Official Journal of the European Communities 7. 8 . 87 COMMISSION REGULATION (EEC) No 2390/87 of 3 August 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calcu ­ lation of monetary compensatory amounts Whereas Article 8 of Regulation (EEC) No 3153/85 lays down rules for adjusting the monetary compensatory amounts in response to monetary developments in cases where differentiated agricultural conversion rates apply in a Member State ; whereas these rules neither cover all cases of possible change in the monetary situation nor meet the need for satisfactorily transparent arrangements ; whereas both these requirements could be met by a simpler arrangement ; Whereas Article 6a of Regulation (EEC) No 1677/85 stipulates that in the pigmeat sector the agricultural conversion rate of any Member State is to be adjusted should this be required to prevent the creation of new compensatory amounts ; whereas however the only effect of such a change can be that for the Member State concerned the difference between the monetary gap applicable in the pigmeat sector and that applicable in the cereals sector is more than 8 points ; whereas in order to operate with greater precision and simplicity this rule should be applied in this instance on the basis that the monetary gap serving as basis of calculation of the mone ­ tary compensatory amounts is not to be increased except where necessary in order not to exceed a difference of 8 points from the monetary gap applicable in the cereals sector ; Whereas the relevant management committees have not delivered opinions within the time limits by their Chairmen, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas detailed rules for the calculation of monetary compensatory amounts were adopted in Commission Regulation (EEC) No 3153/85 (3), as last amended by Regulation (EEC) No 1955/87 (4) ; whereas the experience gained and the extension of monetary compensatory amounts to other products make it necessary to amend that Regulation ; Whereas under Article 11 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats (^ as last amended by Regulation (EEC) No 1915/87 ( ®), a consumption aid is granted for oil produced and marketed in the Community in immediate containers of five litres or less ; whereas the monetary compensatory amounts for olive oil put up in such containers should be based on the intervention price less the consumption aid ; whereas this price must also, in view of the levy arrange ­ ments applicable in the olive oil sector, be used for the monetary compensatory amounts applicable to products imported from third countries ; Whereas the system for calculating monetary compensa ­ tory amounts laid down in Article 5 of Regulation (EEC) No 3153/85 has not worked satisfactorily in all respects ; whereas it should be replaced by more . simple arrange ­ ments that avoid the application of monetary compensa ­ tory amounts below 3 ECU for goods covered by Council Regulation (EEC) No 3033/80 0 ; Whereas this system is appropriate for certain products coming under subheadings 20.05 B and C of the Common Customs Tariff and covered by Council Regula ­ tion (EEC) No 426/86 (8), as last amended by Regulation (EEC) No 1838/86 0, that are highly processed and have a high sugar content ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3153/85 is amended as follows : 1 . The following subparagraph is added to Article 4 (3) : 'g. In the case of olive oil put up in a way meeting the requirements for the granting of the consumption aid and in the case of oil imported from third countries the monetary compensatory amount shall be calculated from the intervention price less the consumption aid applicable in the Member State where the monetary compensatory amount is applied.' (') OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p . 4. (4) OJ No L 186, 6. 7. 1987, p . 1 . 0 OJ No 172, 30 . 9 . 1966, p . 3025/66. ( «) OJ No L 183, 3 . 7 . 1987, p . 7 . f) OJ No L 323, 29 . 11 . 1980, p. 1 . (8) OJ No L 49, 27. 2. 1986, p . 1 . 9 OJ No L 159, 24. 6 . 1986, p . 1 . 7. 8 . 87 Official Journal of the European Communities No L 218/23 2. Article 5 is replaced by the following : 'The monetary compensatory amounts fixed as speci ­ fied in Article 4 shall not apply to  products coming under subheadings 20.05 B and C of the Common Customs Tariff and covered by Regulation (EEC) No 426/86 ('), with a sugar content of more than 50 % by weight,  goods covered by Regulation (EEC) No 3033/80 (2), if the monetary compensatory amount is less than the equivalent of 3 ECU per 100 kg of goods . (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 323, 29 . 11 . 1980, p. 1 .' second sentence of Article 6a (2) of Regulation (EEC) No 1677/85.' 4 . Article 8 of Regulation (EEC) No 3153/85 is replaced by the following : ' 1 . Should real monetary gaps differentiated accor ­ ding to product exist for a Member State all the mone ­ tary compensatory amounts shall be adjusted if the applied monetary gap is adjusted for one of the products following adjustment of the conversion rates used for calculation of the monetary gaps. Adjustment of the agricultural conversion rate for the pigmeat sector under Article 6a of Regulation (EEC) No 1677/85 shall be an adjustment for the purposes of the previous subparagraph . 2. If the monetary gaps are adjusted following a European Monetary System adjustment the monetary compensatory amounts for all Member States shall be recalculated and fixed on the basis of the most recent data.' Article . 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 September 1987. 3 . The following Article is inserted after Article 7 : 'Article 7a 1 . The provisions of Article 6a (2) of Regulation (EEC) No 1677/78 shall be applied on each occasion that the applied monetary gap in a Member State for the pigmeat sector should be increased in relation to the previously applied monetary gap. 2 . In such circumstances the Commission shall adjust the agricultural conversion rate of the Member State concerned so as to keep the applied monetary gap unchanged within the limits laid down in the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1987. For the Commission Frans ANDRIESSEN Vice-President